 

Exhibit 10.2

 

SpendSmart Networks, Inc.

805 Aerovista Pkwy, Suite 205

San Luis Obispo California 93401

 

Ladies and Gentlemen:

 

As an inducement to SpendSmart Networks, Inc., a Delaware corporation
(“SpendSmart”), to execute the Asset Purchase Agreement (the “Asset Purchase
Agreement”) by and between SpendSmart, SpendSmart Networks, Inc., a California
corporation (the “Subsidiary”), TechXpress, Inc., a California corporation
(“TechXpress”) and Bryan Sarlitt, pursuant to which the Subsidiary shall acquire
certain assets of TechXpress and SpendSmart shall issue you certain shares of
its common stock, par value $0.01 per share (the “Common Stock”) the undersigned
hereby agrees that for a period of twelve (12) months (the “Lockup Period”) from
the closing date of the Asset Purchase Agreement, the undersigned will not,
without the prior written consent of SpendSmart, directly or indirectly, offer
for sale, sell assign, pledge, issue, distribute, grant any option or enter into
any contract for sale of or otherwise dispose of (any such action being
hereafter referred to as a “Transfer”) of any shares of Common Stock. The
undersigned further agrees that upon the expiration of the Lockup Period, the
undersigned shall not to sell more than one twelfth (1/12) of the number of
shares of Common Stock of SpendSmart issued to the undersigned in any one of the
twelve (12), one (1) month periods following such Lockup Period.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Lock-Up Agreement (the “Agreement”).

 

This Agreement shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned.

 

If the undersigned fails to fully adhere to the terms and conditions of this
Agreement, the undersigned shall be liable to SpendSmart for any damages
suffered by it by reason of any such breach of the terms and conditions hereof.
 The undersigned agrees that in the event of a breach of any of the terms and
conditions of this Agreement by the undersigned, that in addition to all other
remedies that may be available in law or in equity to the non-defaulting
parties, a preliminary and permanent injunction, without bond or surety, and an
order of a court requiring the undersigned to cease and desist from violating
the terms and conditions of this Agreement and specifically requiring the
undersigned to perform his/her/its obligations hereunder is fair and reasonable
by reason of the inability of the parties to this Agreement to presently
determine the type, extent or amount of damages that SpendSmart may suffer as a
result of any breach or continuation thereof.

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. In the event
that any signature is delivered by facsimile transmission or by e-mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the law of the State of New York without regard to the choice of law
provisions thereof. Any disputes shall be heard only in the federal and state
courts sitting in Nassau County, State of New York. The prevailing party shall
be entitled to recover its reasonable legal fees and expenses from the party not
prevailing.

 



 

 

 

The undersigned agrees (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as SpendSmart may reasonably request
for the purpose of carrying out the intent of this Agreement and the documents
referred to in this Agreement.

 



Sincerely,

 

By:   Name:       Date:    

 



 

 

 

 

